Opinion issued April 22, 2010.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01004-CV
———————————
HARRIS
COUNTY APPRAISAL DISTRICT AND THE APPRAISAL REVIEW BOARD OF HARRIS COUNTY,
TEXAS, Appellants
V.
J. MORGAN & MARGARET BISHOP, AS
THE PROPERTY OWNERS AND THE PROPERTY OWNERS, Appellees

 

 
On Appeal from the 55th District Court
Harris County, Texas
Trial Court Case No. 2008-47233  
 

 

MEMORANDUM OPINION
          Appellants have filed an unopposed
motion to dismiss the appeal.  No opinion
has issued.  Accordingly, the motion is
granted, and the appeal is dismissed.  Tex.
R. App. P. 42.1(a)(1).
          All other pending motions in this
appeal are overruled as moot.  The Clerk
is directed to issue mandate within 10 days of the date of this appeal.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Sharp, and Massengale.